Exhibit 10.35
AMENDMENT NO. 3 TO STOCKHOLDERS AGREEMENT
OF
SS&C TECHNOLOGIES HOLDINGS, INC.
This Amendment No. 3 (“Amendment”), dated March 10, 2011, to the Stockholders
Agreement dated as of November 23, 2005, as amended by Amendment No. 1 to the
Stockholders Agreement dated April 22, 2008 and Amendment No. 2 to the
Stockholders Agreement dated March 2, 2010 (collectively, the “Agreement”) is
entered into by and among SS&C Technologies Holdings, Inc., a Delaware
corporation (formerly known as Sunshine Acquisition Corporation) (the
“Company”), Carlyle Partners IV, L.P., a Delaware limited partnership (“CP IV”),
CP IV Coinvestment, L.P., a Delaware limited partnership (“Coinvestment”, and,
together with CP IV, the “Initial Carlyle Stockholders”), and William C. Stone,
an individual (“Executive”). Certain capitalized terms used herein without
definition have the meanings ascribed to them in the Agreement (as amended
hereby).
RECITALS:
WHEREAS, the Company, the Initial Carlyle Stockholders and Executive desire to
amend the Agreement in accordance with the terms of this Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties hereto, intending to be
legally bound, hereby agree as follows:
Section 1. Amendments.
(a) Effective as of the date hereof, Section 7(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:
“(a) Nomination. The Company and the Stockholders shall take such action as may
be required under applicable law to cause the Board to consist of eight
(8) Directors. The Stockholders and the Company agree that (i) the Carlyle
Stockholders shall collectively be entitled to nominate for election to the
Board four (4) Directors (the “Carlyle Designees”); (ii) the Chief Executive
Stockholders shall collectively be entitled to nominate for election to the
Board two (2) Directors (the “Executive Designees”), one of whom shall be
Executive for so long as Executive is the Chief Executive Officer of the
Company; and (iii) the Carlyle Stockholders and the Chief Executive Stockholders
shall collectively be entitled to nominate for election to the Board two
(2) Directors (the “Stockholders Designees”); provided, however, that (A) the
number of Carlyle Designees shall be reduced to (x) three (3) Directors at such
time as the Carlyle Stockholders hold less than 40% of the then-outstanding
shares of Common Stock, (y) two (2) Directors at such time as the Carlyle
Stockholders hold less than 30% of the then-outstanding shares of Common Stock
and (z) one (1) Director at such time as the Carlyle Stockholders hold less than
15% of the then-outstanding shares of Common Stock and (B) the number of
Executive Designees shall be reduced to one (1) at such time as Executive holds
less than 15% of the then-outstanding shares of Common Stock. So long as the
Carlyle Stockholders shall be entitled to nominate directors for election to the
Board pursuant to this Section 7(a), CP IV shall be entitled to designate at
least one of the Carlyle Designees. At the option of the Carlyle Stockholders,
the Carlyle Stockholders may, by written notice to the Company, designate the
Carlyle Stockholder(s) that have the right to nominate the individual Carlyle
Designees. For so long as Executive serves as a member of the Board, Executive
shall be a member of any Executive Committee of the Board.”

 

 



--------------------------------------------------------------------------------



 



Section 2. Miscellaneous.
(a) Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Parties under the Agreement or
any agreement or instrument referred to therein, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Agreement or any agreement or instrument referred
to therein, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. This Amendment shall apply and be effective
only with respect to the provisions of the Agreement specifically referred to
herein. On and after the date hereof, any reference to the Agreement in any
agreement or instrument referred to therein shall mean the Agreement as modified
hereby.
(b) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to the
choice of law principles therein).
(c) Interpretation. The headings of the Sections contained in this Amendment are
solely for the purpose of reference, are not part of the agreement of the
Parties and shall not affect the meaning or interpretation of this Amendment.
(d) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to constitute one and the same agreement.
(e) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby.
[Remainder of Page Intentionally Left Blank.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.

                  SS&C TECHNOLOGIES HOLDINGS, INC.
 
                By:   /s/ Patrick J. Pedonti                   Name: Patrick J.
Pedonti
Title: Senior Vice President and Chief Financial Officer
 
                CARLYLE PARTNERS IV, L.P.,         a Delaware limited
partnership
 
                    By: TC Group IV, L.P.,
its General Partner
 
                    By: TC Group IV Managing GP, L.L.C.,
its General Partner
 
                    By: TC Group, L.L.C.,
its Managing Member
 
                    By: TCG Holdings, L.L.C.,
its Managing Member
 
           
 
      By:   /s/ Claudius E. Watts, IV
 
           
 
          Name: Claudius E. Watts, IV
 
          Title: Managing Director
 
                CP IV COINVESTMENT, L.P.,         a Delaware limited partnership
 
                    By: TC Group IV, L.P.,
its General Partner
 
                    By: TC Group IV Managing GP, L.L.C.,
its General Partner
 
                    By: TC Group, L.L.C.,
its Managing Member
 
                    By: TCG Holdings, L.L.C.,
its Managing Member
 
           
 
      By:   Claudius E. Watts, IV
 
           
 
          Name: Claudius E. Watts, IV
 
          Title: Managing Director
 
                By:   /s/ William C. Stone                   William C. Stone

[Signature Page to Amendment No. 3 to Stockholders Agreement]

 

 